            Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 Lakisha Bland, individually and on behalf of all others
 similarly situated,
 4740 C Apt 201,
 Washington DC 20019,                                                   Civil Action No: 1:20-cv-2628
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL
        -v.-
 Nagle & Zaller, P.C.
 7726 Lee DeForest Dr., Ste. 102
 Columbia, MD 21046;
 and
 JOHN DOES 1-25,

                                       Defendants.


       Plaintiff Lakisha Bland (hereinafter, “Plaintiff”), a District of Columbia resident, brings this

Class Action Complaint by and through her attorneys, Stein Saks PLLC, against Defendant Nagle

& Zaller, P.C. (“Nagle”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.


                        INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and

   unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,


                                                                                                     1
        Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 2 of 10




Congress was concerned that "abusive debt collection practices contribute to the number of

personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

and that "'the effective collection of debts" does not require "misrepresentation or other abusive

debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.       Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to ensure “that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                   NATURE OF THE ACTION

   5.       Plaintiff brings this class action on behalf of a class of District of Columbia

consumers under § 1692 et seq. of Title 15 of the United States Code, also known as the Fair

Debt Collections Practices Act (“FDCPA”), and

   6.       Plaintiff is seeking damages and declaratory relief.
        Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 3 of 10




                                           PARTIES

   7.       Plaintiff is a resident of the District of Columbia, County of District of Columbia,

residing at 4740 C Apt 201, Washington DC 20019.

   8.       Defendant Nagle & Zaller, P.C. is a “debt collector” as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA with an address of 7726 Lee DeForest Dr., Ste. 102

Columbia, MD 21046.

   9.       Upon information and belief, Defendant Nagle is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

   11.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.      The Class consists of:

            a. all individuals with addresses in the District of Columbia;

            b. to whom Defendant Nagle sent an initial collection letter;

            c. attempting to collect a consumer debt;

            d. in two sub-classes where the letter sent:

                   1. demanded payment in less than thirty days; or

                   2. threatened legal action;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.
      Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 4 of 10




   13.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f and 1692g.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.
     Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 5 of 10




          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and those questions predominate over any

              questions or issues involving only individual class members. The principal issue

              is whether the Defendants' written communications to consumers, in the form

              attached as Exhibit A violate 15 U.S.C. § 1692e and §1692f and § 1692g.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiff and all members of the Plaintiff Class have claims arising out of the

              Defendants' common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff has no interests that are adverse to the absent

              class members. The Plaintiff is committed to vigorously litigating this matter.

              Plaintiff has also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff
      Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 6 of 10




Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   20.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.

   21.     Some time prior to March 25, 2020, Defendant allegedly incurred a debt to

Washington Gas Light Company in the amount of $21,926.34.

   22.     The alleged obligation arose out of a transaction involving an alleged debt incurred

by Plaintiff in which money, property, insurance or services, which are the subject of the

transaction, were primarily for personal, family or household purposes, to wit, natural gas

service for her home.

   23.     The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

   24.     The owner of the alleged obligation is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   25.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.


                            Violation – March 25, 2020 Collection Letter

   26.     On or about March 25, 2020, Defendant sent Plaintiff an initial collection letter

regarding a debt allegedly owed to Washington Gas Light Company. A true copy of the Letter

is attached as Exhibit A.
      Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 7 of 10




    27.     The letter included the notices required in an initial collection letter pursuant to 15

U.S.C. § 1692g allowing Plaintiff thirty days to dispute the debt.

    28.     However, the letter further demands that “[f]ull payment must be received within

fifteen (15) days of the date of this letter.”

    29.     This language is overshadows the § 1692g notice rights as it does not afford the

consumer the entire thirty-day period during which the consumer may dispute the debt.

    30.     Furthermore, the letter states, “[i]f the amount due is not paid, legal proceedings to

recover the debt will commence without further notice to you.”

    31.     This statement is unfair to the consumer because it implies that legal proceedings

may commence immediately thereby coercing the consumer to quickly make the payment within

15 days as demanded.

    32.     As a result of Defendant’s deceptive, misleading, and unfair debt collection practices,

Plaintiff has been damaged.

                              COUNT I
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

    33.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.

    34.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

    35.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

    36.     Defendant violated said section by:
      Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 8 of 10




            a. Making a false and misleading representation in violation of §1692e (10) in

                demanding payment prior to the expiration of the legally required thirty days to

                dispute the debt; and

            b. Threatening potentially immediate litigation.

    37.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

    38.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.

    39.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

    40.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

    41.     Defendant violated this section by requiring payment and threatening potentially

immediate litigation, prior to the expiration of the legally required thirty days to dispute the debt.

    42.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                                  COUNT III
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692g et seq.

    43.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth here.
      Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 9 of 10




   44.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   45.     When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication provide the consumer with written notice of:

   (1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the notice,

   disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

   valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

   day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

   verification of the debt or a copy of the judgment against the consumer and a copy of such

   verification or judgment will be mailed to the consumer by the debt collector; and

   (5) a statement that, upon the consumer's written request within the thirty-day period, the

   debt collector will provide the consumer with the name and address of the original creditor,

   if different from the current creditor. 15 U.S.C. § 1692g(a).

   46.     The Defendant violated 15 U.S.C. §1692g, by threatening legal action and requiring

payment in under thirty days, which overshadows the §1692g language and coerces the

consumer not to exert her rights under the FDCPA.

   47.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.
      Case 1:20-cv-02628-JDB Document 1 Filed 09/17/20 Page 10 of 10




                                  DEMAND FOR TRIAL BY JURY


    48.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.


                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Lakisha Bland, individually and on behalf of all others similarly

situated demands judgment from Defendant Nagle and Defendant Jefferson, as follows:


    1.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

    2.      Awarding Plaintiff and the Class statutory damages;

    3.      Awarding Plaintiff and the Class actual damages;

    4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

    5.      Awarding pre-judgment interest and post-judgment interest; and

    6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


Dated:       September 17, 2020                   Respectfully Submitted,


                                                  /s/ Yaakov Saks
                                                  By: Yaakov Saks, Esq.
                                                  Stein Saks, PLLC
                                                  285 Passaic Street
                                                  Hackensack, NJ 07601
                                                  Phone: 201-282-6500
                                                  Fax: 201-282-6501
                                                  Email: ysaks@steinsakslegal.com
                                                  Attorneys for Plaintiff
